J-S32010-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 R.E.B.                                  :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 B.W.B.                                  :
                                         :
                       Appellant         :   No. 177 MDA 2018

              Appeal from the Order Entered December 29, 2017
              In the Court of Common Pleas of Lancaster County
                     Civil Division at No(s): CI-17-09587


BEFORE:     PANELLA, J., NICHOLS, J., and PLATT*, J.

MEMORANDUM BY PANELLA, J.                         FILED AUGUST 13, 2018

      Appellant, B.W.B. (“Father”), appeals from the order entered December

29, 2017 in the Court of Common Pleas of Lancaster County, which granted

primary physical custody of the parties’ children, J.W.B. (born June 2010),

and J.B. (born May 2013) (“the Children”), to Appellee, R.E.B. (“Mother”), and

permitted Mother to relocate to Fort Worth, Texas. We affirm.

      The trial court summarized the relevant procedural and factual history,

in part, as follows.

            On October 28, 2017, [Father] filed a Counter-Affidavit to
      [Mother’s] Notice to Relocate. Mother filed a Custody Complaint
      and a Petition for Relocation on November 2, 2017. A hearing was
      held on December 20, 2017 and a Final Custody and Relocation
      Order, granting Mother’s petition to relocate and giving Mother
      primary physical custody of the minor children, J.[W.]B. and J.B.,
      was issued on December 28, 2017. Father appealed that Order on
      January 25, 2018.



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S32010-18


           Mother was born and raised in Longview, Texas. N.T.,
     12/20/17 at 17. Father was born and raised in Lancaster County,
     Pennsylvania. Id. at 113. Both parents moved to Utah for college
     and met in August of 2004. Id. at 114. The parties married on
     December 28, 2005. Id. Upon marriage, the parties remained in
     Utah: Father continued with his education and Mother worked to
     support them. Id. In January of 2010, the parties moved to
     Lancaster, Pennsylvania, so Father could accept an internship at
     Lancaster General Hospital (“LGH”). Id. at 114. Their first child,
     J.[W.]B., was born in June of 2010. Id. at 115. In December,
     2012, Father lost his job at LGH because of a sexual harassment
     allegation. Id. at 22-23. In April 2013, the parties moved back to
     Utah for Father to accept a job at the University of Utah. Id. at
     22, 114. Their second child, J.B., was born a month later in May
     2013. Id. at 115. Mother was a stay-at-home mom from 2013 to
     2014. Id. at 23. Father once again uprooted the family in June of
     2014 when he quit his job in Utah and accepted a position at Well
     Span in Lancaster, Pennsylvania. Id. at 22, 114. Father worked
     at Well Span one year before he quit Well Span in August of 2015
     to pursue a master’s degree. Id. Father graduated from the
     master’s program in August of 2016 and began work at Pinnacle
     Health. Id. Father worked at Pinnacle Health for less than a year
     before losing his employment. Father has held his latest job for
     two months. Id. at 24, 115.
            Mother has been employed with Costco Wholesale since
     2006. Id. at 13-14. Mother is employed as a Licensed Hearing Aid
     Fitter on a limited part-time basis in which she works a two[-]day
     week, followed by a three-day week, in rotation. Id. at 11, 18.
     Mother does not receive benefits and is paid $27.25 per hour. Id.
     at 19. There are no full-time employment opportunities available
     to Mother at her current Costco location. Id. at 7. The manager
     of her store testified that it is rare for a full-time position to
     become available due to the low turn-over-rate at the company
     and the long list of employees interested in a full-time position.
     Id. at 8. Full-time positions are filled on a seniority basis and
     Mother is not very senior in her current store. Id. at 10. Mother
     has been offered a full-time position at the Costco in Southlake,
     Texas, where she will maintain the same position she has now but
     on a full-time basis. Id. at 12. She will make one dollar an hour



                                   -2-
J-S32010-18


      less, [i]d. at 14, based on Costco’s cost-of-living determinations.
      Id. at 33.
            Mother described her relationship with Father as emotionally
      abusive. Id. at 26. She described him as manipulating and
      controlling. Id. at 27. She said their relationship was good as long
      as she went along with what he wanted. Id. It was evident,
      through Father’s own evidence and his testimony, that Mother’s
      description was accurate. For instance, Father dug through the
      trash looking for Mother’s receipts to see where she had been,
      kept track of her whereabouts by linking her phone to his
      computer, opened mail addressed solely to her, read her personal
      journal and searched through her other personal belongings. Id.
      at 45, 52, 56-58. He also admitted to his third affair in February
      of 2017. Id. at 25. Mother decided in March of 2017 to end the
      marriage. Id. at 24. In May 2017, after Father had not moved out
      as agreed to by the parties, Mother filed for divorce. Id. at 47.
Trial Court Opinion, 2/15/18, at 1-2 (unnumbered).

      The trial court held a hearing on December 20, 2017. Both Mother and

Father testified on their own behalf. In addition, the trial court heard testimony

from Ron Forotini, the general manager of the Costco in Lancaster

Pennsylvania; Michael Morris, the assistant general manager of the Costco in

South Lake, Texas; Mother’s sister; Terry Dailey, a vocational expert;

neighbors S.S. and T.B.; and the Children’s paternal grandmother. By order

entered December 29, 2017, the trial court permitted Mother to relocate with

the Children to Fort Worth, Texas.

      The order granted Mother primary physical custody of the Children, and

Father partial physical custody of the Children. The order provided Father

partial physical custody from the first day after the end of the school year until

the last day before the next school year begins. Further, Father has physical


                                      -3-
J-S32010-18


custody from the first day to the last day of the Thanksgiving or Christmas

break. Father filed a timely notice of appeal as well as a concise statement of

errors complained of on appeal.

      We begin with Father’s challenges to the trial court’s award of primary

physical custody to Mother. In custody cases under the Child Custody Act,

(“the Act”), 23 Pa.C.S.A. §§ 5321-5340, our standard of review is as follows.

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion. We must accept findings
      of the trial court that are supported by competent evidence of
      record, as our role does not include making independent factual
      determinations. In addition, with regard to issues of credibility and
      weight of the evidence, we must defer to the presiding trial judge
      who viewed and assessed the witnesses first-hand. However, we
      are not bound by the trial court’s deductions or inferences from
      its factual findings. Ultimately, the test is whether the trial court’s
      conclusions are unreasonable as shown by the evidence of record.
      We may reject the conclusions of the trial court only if they involve
      an error of law, or are unreasonable in light of the sustainable
      findings of the trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted).

      [T]he discretion that a trial court employs in custody matters
      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on
      the lives of the parties concerned. Indeed, the knowledge gained
      by a trial court in observing witnesses in a custody proceeding
      cannot adequately be imparted to an appellate court by a printed
      record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (citation omitted).

      In, we stated the following regarding an abuse of discretion standard.

      [W]e are constrained by an abuse of discretion standard when
      evaluating the court’s order. An abuse of discretion is not merely
      an error of judgment, but if the court’s judgment is manifestly
      unreasonable as shown by the evidence of record, discretion is

                                       -4-
J-S32010-18


      abused. An abuse of discretion is also made out where it appears
      from a review of the record that there is no evidence to support
      the court’s findings or that there is a capricious disbelief of
      evidence.

M.A.T. v. G.S.T., 989 A.2d 11, 18-19 (Pa. Super. 2010) (en banc) (citations

omitted).

      “Our paramount concern in child custody cases is to determine the best

interests of the child.” In re K.D., 144 A.3d 145, 151 (Pa. Super. 2016)

(citations omitted). “The best-interests standard, decided on a case-by-case

basis, considers all factors that legitimately have an effect upon the child’s

physical, intellectual, moral, and spiritual well[-]being.” Saintz v. Rinker,

902 A.2d 509, 512 (Pa. Super. 2006) (citation omitted).

      The Act sets forth the best interest factors that the trial court must

consider. See 23 Pa.C.S.A. § 5328(a)(1)-(16). See also J.R.M. v. J.E.A., 33
A.3d 647, 652 (Pa. Super. 2011) (stating trial courts are required to consider

“[a]ll of the factors listed in section 5328(a) . . . when entering a custody

order.”)

      Father’s argument regarding custody essentially sets forth the custody

factors and simply asserts various factors that Father contends the trial court

should have weighed differently. When considering the § 5328(a) custody

factors, the weight the trial court assigned the evidence, as well as all the

other factors, cannot be disturbed by this Court. See E.D. v. M.P., 33 A.3d
73, 76 (Pa. Super. 2011).




                                     -5-
J-S32010-18


     In any event, the trial court thoroughly and reasonably analyzed and

addressed each factor under § 5328(a):

     1.    Neither party is more likely to encourage and permit
     frequent and continuing contact between the children and the
     other party. No evidence was presented that communicating with
     the children is an issue.

     2.    The children are currently safe and not at risk of harm.

     2.1 Children and Youth Services has not been involved with this
     family.

     3.    Although both parties perform parental duties on behalf of
     the children, as stated above, Mother is the primary caretaker
     including meals, laundry, medical appointments, church and
     school interactions.

     4.    Mother provides more stability and continuity in the
     children’s education and family life. She engages in homework
     and parent teacher meetings. Father is active with the children’s
     sports teams and enjoys playing with them outdoors.

     5.    Father has extended family residing in the area including his
     mother, father, aunts, uncles, and his brother and brother’s
     family. Mother’s sister resides with Mother. Mother’s sister will live
     with her in Texas and she has a cousin in the area. Mother’s
     mother and father live approximately two hours away and will
     relocate to be near Mother. Father has no family in Texas.

     6.    The children have no other siblings.

     7.    The children did not testify due to their young age.

     8.    Neither party has attempted to turn the children against the
     other party. Mother kept a calendar in her room counting down to
     this hearing which the children viewed. The parties residing
     together during this relocation and divorce negatively affects the
     children.




                                     -6-
J-S32010-18


     9.    Both parties maintain a loving and nurturing relationship
     with the children adequate for the children’s emotional needs. The
     younger child has a closer relationship with Mother than Father.

     10. Both parties attend to the daily needs of the children but the
     [m]other more so.

     11. The parties currently share a residence. Mother proposes to
     relocate to Fort Worth, Texas.

     12. The parties rely on each other and family to care for the
     children.

     13. There is a moderate level of conflict between the parents
     which should improve when they no longer reside together. The
     parties do not communicate.

     14. Neither Mother nor Father ha[s] a history of drug or alcohol
     abuse.

     15. Neither [p]arty has a physical or [m]ental condition
     affecting custody.

     16. On 11/6/17[,] the parties were ordered to complete the
     Focus on the Children seminar within sixty (60) days. Father did
     so; Mother has not. Within twenty-four (24) hours Mother shall
     provide to Chambers[] a copy of her registration for the seminar
     or a similar type seminar in Texas as well as a copy of her
     certificate of attendance at the seminar immediately upon
     completion. Both parents love their children very much. But for
     Father’s multiple and continued infidelities this family would be
     intact.
Trial Court Order, 12/29/17. We may not interfere with a trial court’s

conclusions unless they “represent a gross abuse of discretion.” Luminella v.

Marocci, 814 A.2d 711, 716 (Pa. Super. 2002) (citation omitted). That is

simply not the case here.




                                    -7-
J-S32010-18


      We next consider Father’s issues concerning relocation. The party

proposing the relocation has the burden of establishing that the relocation will

serve the best interest of the child. See 23 Pa.C.S.A. § 5337(i)(1). The trial

court must consider the ten relocation factors set forth within § 5337(h) of

the Act. See id., at 81-82 (“Section 5337(h) mandates that the trial court

shall consider all of the factors listed therein, giving weighted consideration to

those factors affecting the safety of the child.”)

      In its order, the trial court weighed the custody and relocation factors

as follows.

      1.    Mother is the primary caretaker of the children. Father has
      a fun, enjoyable relationship with the children but it has been
      Mother who primarily takes care of the children’s daily needs;
      including routine and schedules, attends to their school work, and
      provides emotional stability. The children have a close relationship
      with their paternal grandparents. Mother wishes to relocate to be
      closer to her extended family where she was born and raised plus
      has a better job opportunity.

      2.    The children are doing well in their current school. Given
      the young ages of the children, changing schools would not be
      detrimental to their education. Also, the children have
      experienced moving in the past. The family has moved several
      times across the country to accommodate Father’s education and
      employment opportunities including twice to Lancaster,
      Pennsylvania, from Utah. Father has had four positions in
      Lancaster and recently found a job again as a medical practice
      manager. (He lost one job due to a sexual harassment allegation).

      3.    The relocation would create a twenty-two [] hour[-]driving
      distance between the parties. Given the distance and limited
      financial means of the parties, a relocation will reduce custody for
      Father. Both parties would need to commit to making
      communication and visitation a priority.


                                      -8-
J-S32010-18



     4.   The [c]ourt did not speak to the children given their young
     age.

     5.    Both parties encourage the children to have a relationship
     with the other parent.

     6.    The relocation would greatly enhance Mother’s life. Mother
     has been a part-time employee of eleven years for Costco, Inc.
     Mother enjoys working for the company and is valued by the
     company in return. Currently, Mother holds a part-time position
     where working an average of twenty-five (25) hours per week. If
     Mother relocates, she will be a full–time employee earning more
     income and better benefits. Father’s employment history has
     been unstable. Mother’s full-time employment will provide
     financial stability for her and the children. The relocation would
     allow Mother to return to the place she grew up. She would have
     family members and friends in the area to lend her support. Only
     Father has family in Lancaster County. The relationship between
     Mother and Father fractured due to Father’s three affairs. Mother
     has no family in the Lancaster area besides her sister who will
     relocate with her.

     7.    Despite the fractured relationship of the parents, they
     continue to live in the same home as roommates. This living
     arrangement has been stressful. Mother stated the marriage only
     worked when she acquiesced to Father’s wishes. Father has
     opened and read mail addressed to Mother, tracked her
     whereabouts using her cellular phone and has read her personal
     journal. Both parents have refused to move out of the marital
     home. The current living arrangement is toxic to the children. The
     relocation will not only benefit the children by them no longer
     residing in a toxic environment but they will also benefit by having
     a Mother who is stable, healthy, and independent.

     8.    Mother’s reasons for wanting to relocate are to be closer to
     her home, family, friends, and better employment opportunities.
     Father’s main objection to relocating is that he doesn’t know
     anyone in Texas. He was born and raised in Lancaster. His family
     lives here, but asking Mother to remain in Lancaster causes the
     same situation for her, which she has done twice.

                                    -9-
J-S32010-18



     9.   No evidence was presented that either party physically
     abuses the other or abuses the children. Both parties claim they
     have been emotionally abused by the other.

     10. Father’s vocational expert did not receive communication
     from Costco regarding Mother’s work history and future job.
     There is no guarantee Mother could secure a job in the Lancaster
     area similar to the income and benefits she will receive with her
     job offer in Texas. The expert did not know what Mother’s income
     and benefits will be when Mother passes her certification in Texas
     versus her present situation. Father has an unstable work history
     and could end up relocating again to find work[,] however Father’s
     expert did not address these issues.
     Father participates in outside activities with the children while
     Mother does inside activities with the children. Mother is the
     disciplinarian and provides more structure and nurture.

Trial Court Order, 12/29/2017.
     And in its Rule 1925(a) opinion, the trial court further explained:

     The [c]ourt considered the ten relocation factors in reaching its
     decision per 23 Pa.C.S.A. §5337. … The [c]ourt found Mother to
     be a credible witness. Father less so. For instance, Father testified
     that maternal grandfather never came to visit them in
     Pennsylvania but later indicated that maternal grandfather had
     visited twice. [N.T., 12/20/17] at 125. Father testified that Mother
     never expressed an interest in moving back to Texas, yet he
     applied for a job in Texas upon completion of his undergraduate
     degree, [i]d. at 142, which leads the [c]ourt to believe that a
     move had been considered.
     Mother’s life would improve with her move to Texas. She would
     benefit financially by her new position in Texas. Mother is currently
     working on average twenty-five (25) hours a week. Id. at 18.
     Mother’s current hourly rate is twenty-seven dollars and fifty cents
     ($27.50) an hour and grossing approximately six hundred eighty-
     seven dollars and fifty cents ($687.50) a week. Id. at 19.
     Mother’s position upon relocation pays twenty-six dollars and fifty
     cents ($26.50) an hour for forty (40) hour per week. Id. at 9, 33.
     Mother’s gross weekly salary upon relocation is one thousand sixty

                                    - 10 -
J-S32010-18


     dollars ($1060). Mother will therefore be grossing three hundred
     and seventy-two dollars and fifty cents ($372.50) more a week,
     which means a yearly increase of nineteen thousand three
     hundred and seventy dollars ($19,370). This is clearly a financial
     benefit. Additionally, she will be able to continue with the same
     employer she has worked for since 2006, working in a job she
     enjoys. In Texas, she will be promoted to a full-time position
     including benefits. Id. at 63. This will greatly increase Mother’s
     quality of life. Mother will be receiving other benefits such as
     health insurance[,] which is an added benefit to Mother and the
     children given how frequently Father changes jobs.
     Father presented a vocational expert who claimed that the area
     Mother is moving to has a higher cost-of-living. Id. at 87.
     However, Mother testified that the reason she is being paid one
     dollar less per hour by Costco is because that area has a lower
     cost-of-living. Id. at 33. Mother testified that passing her hearing
     aid fitters exam was not a concern. Id. The [c]ourt believes
     Mother’s assessment and Father presented no evidence to sway
     the [c]ourt otherwise. The [v]ocational expert also testified that
     Mother could find a comparable position locally to the one she was
     offered in Texas. The [c]ourt was not persuaded by the vocational
     expert who presented a generic listing of jobs without any
     specifics as to the duties, hours and benefits of those jobs nor any
     testimony specific to Mother being able to obtain those jobs. Id.
     at 85. Also, the expert’s credibility was lessened when the expert
     never spoke to Mother’s current employer, never spoke to anyone
     in the Texas store about Mother’s new position, nor did she do any
     analysis of Mother’s earnings once she becomes licensed in Texas
     and obtains her expected hourly wage. Id. at 92, 94.
     Mother’s life would improve with her move to Texas because she
     would benefit emotionally. Mother was credible when she
     described her relationship with Father was good as long as she
     went along with everything Father wanted. Id. at 27. She testified
     that Father was manipulative and controlling. Id. Mother not only
     testified to this[,] but Father admitted to controlling and
     manipulative behavior[,] but did not/could not acknowledge that
     behavior as a problem. He admitted he tracked Mother’s
     whereabouts by her phone, “but not that often”. Id. at 144. He
     admitted he read her personal journal. Id. at 143. He presented
     her mail, that he had opened, on cross examination of the

                                    - 11 -
J-S32010-18


     [m]other. Id. at 52. After Father’s third affair and dissolution of
     the marriage, Mother needed to relocate for family and full-time
     employment. Id. at 38. Mother’s only support is her sister who
     moved in with Mother two months ago but would move to Texas
     to reside with Mother and the boys. Mother is able to reconnect
     with family and friends and receive support in Texas. Mother has
     a very close relationship with her sister and parents. All were
     present at the courthouse the day of the hearing. Her sister put
     her life on hold to come to Lancaster to give Mother support as
     her marriage dissolves. Id. at 75. Sister plans on obtaining
     employment around Mother’s schedule to help with childcare. Id.
     at 72. The [c]ourt does not believe the 1 1/2-2 hour distance
     between Mother and maternal grandparents will be a barrier, plus
     maternal grandparents will move closer to Mother. Id. at 64.
     In addition to Mother’s life improving, the children’s lives will also
     improve. Besides the benefit to having a happy, healthy,
     independent mother, the children will also derive their own direct
     benefits from the move. Both parents testified that the public
     school the children are assigned to is not adequate to meet the
     parents’ educational expectations. Id. at 28, 119. The parents
     currently have the children enrolled in a local nonpublic school.
     Both parents testified that this is a financial strain for them and
     have been in conversations with the school about their inability to
     pay. Id. at 29, 55, 138-139. If an agreement [on] tuition is not
     reached, the children will need to attend the public school that the
     parents have jointly decided is not in the children’s best interest.
     Upon relocation, the children will be enrolled in a highly regarded
     public school which has many enrichment and afterschool
     activities at no cost to the parents. Id. at 36.
     Adequate substitute partial custody arrangements could be made
     to preserve the relationship between Father and the children when
     granting relocation. Father will have the children all summer[,]
     which coincides with Father enjoying outside activities with the
     boys. Id. at 96. Also, Mother is very supportive and encouraging
     of the boys’ relationship with their Father. Id. at 40. Furthermore,
     Mother credibly testified that the eldest child has taken on an
     emotional caretaker role of Father because of Father’s grief over
     the breakup of the marriage. Id. at 67. The eldest child needs to
     be a child[,] not ... Father’s counselor.


                                    - 12 -
J-S32010-18


      The [c]ourt found Mother more credible when she testified that
      she was the primary caretaker of the children. Mother testified
      that Father was not around much prior to the separation. Id. at
      42. Since the separation, Father has begun to do more for the
      boys, however[,] Mother primarily takes care of the children’s
      daily needs, including routines and schedules, attends to their
      school work, provides emotional[] stability, cooks their meals,
      prepares them for school in the morning, attends their
      parent/teacher conferences, washes the laundry, handles their
      medical appointments, and attends to their church and school
      activities. Id. at 30. Father[] also plays basketball up to three
      nights a week. Id. at 118. The [c]ourt did not find the testimony
      of the two neighbors persuasive as they never saw any
      interactions between Mother and the children as opposed to
      seeing Father play with the children outside. Id. at 96, 102.
      Father argued Mother’s real motive to move was a relationship
      with a gentleman in Texas. Father, after invading Mother’s privacy
      and reading, copying and disseminating her private writings,
      decided that she was pursuing a relationship in Texas. Mother was
      believable when she emphatically denied being in a relationship
      with anyone in Texas. Id. at 58. The gentleman Father mentioned
      is a childhood friend who is presently engaged to marry someone
      else. Mother’s most credible statement was when she testified,
      “Now, I’ll tell you right now, I am not moving to Texas for a guy.
      I have moved across the country three times for a guy, and I will
      never do it again.” Id. Mother met her burden of proving the need
      for her to relocate and her relocation is in the best interests of the
      children.

Trial Court Opinion, 2/15/18 (unnumbered 2-5).

      Father’s eight issues concerning relocation overlap. At their core, the

issues dispute the trial court’s findings of fact and determinations regarding

credibility and weight of the evidence. Under the aforementioned standard of

review applicable in custody matters, the trial court’s findings of fact and

determinations regarding credibility and weight of the evidence are not



                                     - 13 -
J-S32010-18


disturbed absent an abuse of discretion. As we stated in King v. King, 889
A.2d 630, 632 (Pa. Super. 2005):

      It is not this Court’s function to determine whether the trial court
      reached the ‘right’ decision; rather, we must consider whether,
      ‘based on the evidence presented, giv[ing] due deference to the
      trial court’s weight and credibility determinations,’ the trial court
      erred or abused its discretion. . . .

(quoting Hanson v. Hanson, 878 A.2d 127, 129 (Pa. Super. 2005)).

      We briefly explain why Father’s issue have no merit. Father takes issue

with the trial court’s assertion Father lost one of his jobs due to sexual

harassment, arguing, “there is no evidence of Father losing his job because of

sexual harassment.” Father’s Brief, at 51. However, Mother testified, “I know

what [Father] told me. There was a sexual harassment filed -- case filed

against him.” N.T., 12/20/17, at 23.

      Father also asserts that the trial court improperly found Mother would

benefit financially from the move to Texas, asserting there “was no

comparison to Mother’s actual earnings in Lancaster to her proposed earnings

in a fulltime position in Texas…” Father’s Brief, at 32. He also asserts that the

trial court erred because his vocational expert testified that Forth Worth, Texas

has a higher cost of living than Lancaster and that the benefit would be offset

by the cost of travel.

      Mother testified that she began looking to relocate to Texas when Father

lost his job at Pinnacle because she did not believe Father was stable. See

N.T., 12/20/17, at 47-48. Mother located a position at Costco in Texas that


                                     - 14 -
J-S32010-18


would offer full-time employment. There is no full-time position available in

the Lancaster store. See id., at 7. Initially, Mother would earn $23.25 an hour

but she would earn $26.25 an hour after receiving her Texas license. See id.,

at 33. Costco pays less because of the cost of living in Texas. See id. Mother

will work forty hours per week, and the job includes benefits. See id. at 63.

In Pennsylvania, Mother earned $27.25 an hour for part-time work. See id.

at 19. Because she was “limited part-time,” she worked 40 hours every two

weeks, although she had opportunities to pick up additional time. Id., at 18-

19. The trial court credited this testimony to conclude that Mother would

experience a substantial economic benefit from the move to Texas.

      Father argues that the trial court committed an error of law and an

abuse of discretion by placing the burden of proof on Father to establish his

potential earnings in Fort Worth, Texas. Father also asserts that the trial court

did not find his vocational expert credible because she did not perform an

assessment of Father’s earning capacity in Texas.

      The trial court’s order states:

      10. Father’s vocational expert did not receive communication
      from Costco regarding Mother’s work history and future job.
      There is no guarantee Mother could secure a job in the Lancaster
      area similar to the income and benefits she will receive with her
      job offer in Texas. The expert did not know what Mother’s income
      and benefits will be when Mother passes her certification in Texas
      versus her present situation. Father has an unstable work history
      and could end up relocating again to find work[;] however[,]
      Father’s expert did not address these issues.

Trial Court Order, 12/29/17 (unnumbered at 3).


                                        - 15 -
J-S32010-18


      Contrary to Father’s argument, the trial court did not place the burden

on Father to prove his earning capacity in Texas. Rather, the trial court faulted

Father’s vocational expert for failing to communicate with Costco, and for

failing to determine Mother’s income and benefits in Texas. The trial court did

not fault his expert for failing to determine Father’s income potential in Texas.

      Father asserts the trial court erred by concluding Mother would have

more family support in Texas. However, Mother testified that her sister will

move with her to Forth Worth, and her parents live 175 miles away and are

willing to move to Dallas/Fort Worth to assist her. See N.T., 12/20/17, at 64.

Further, Mother’s cousin lives in the area. Mother has no family in

Pennsylvania. See id., at 38.

      Father also claims that the trial court failed to give “sufficient weight” to

Mother’s purported romantic interest in a “male friend” in Texas. Father’s

Brief, at 49. Father relies on portions of Mother’s journal that Father

discovered when he moved her lunchbox from the stove. He testified that it

felt heavier so he opened it, discovered Mother’s journal, and found “pages of

her communication and contact with this gentleman.” N.T., 12/20/17, at 143.

The journal includes dates and three entries that Father asserts show Mother

wishes to relocate because of this romantic interest. See id., Defendant’s

Exhibit 7. Father’s counsel used the journal entries to cross-examine Mother,

who testified that the man is a family friend she met when she was 14 years

old who is engaged to someone else. See id., at 58. Mother testified, “[n]ow,


                                      - 16 -
J-S32010-18


I’ll tell you right now, I am not moving to Texas for a guy. I have moved

across the country three times for a guy, and I will never do it again. And no,

I’m not in a relationship with him.” Id. at 58-59. The trial court found Mother’s

testimony believable.

      Father similarly assails the trial court’s findings regarding the respective

schools in Lancaster and Fort Worth, the trial court’s determinations regarding

who provided care for the Children, who took the Children to church and

activities, as well as its conclusions regarding the availability of alternate

arrangements for custody, the weight to be given to the Children’s need for

stability and continuity, and the impact the relocation would have on the

Children. Father, in essence, questions the trial court’s conclusions and

assessments and seeks this Court to re-find facts, re-weigh evidence, and/or

re-assess credibility to his view of the evidence. This, as we explained, we

cannot do.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/13/18




                                     - 17 -